Hoar, J.
The defendant employed the plaintiffs as his attorneys to commence and prosecute a suit for him. They were then partners, and his contract was with them both. No other contract was made with them, or with either of them, by the defendant. Under this contract, it would not be possible, and of course could not have been understood or intended, that both partners should be active in rendering each particular service which the conduct of the case required. Whatever was done by either, on behalf of both and under their joint engagement, would be, if properly done, a fulfilment to that extent of their contract.
But the partners dissolved their partnership after the writ was made out and before the case was ended. This did not affect their contract with the defendant. They were still jointly engaged in his service, at least until some notice to him that they should proceed no further. For any mistake or negligence in the prosecution of his suit, they continued equally responsible to him. It still remained the duty of each to provide that, by himself or the other, the necessary labor in conducting the cause should be done. They made a proper provision and reservation, in their dissolution of copartnership, in relation to the defendant’s case. One of them agreed to manage it, but to do so for and on account of both, and in fact alone conducted the trial. The work was done, and so far as the case shows, satisfactorily done, according to the original agreement which the defendant made with both the plaintiffs.
We can see no reason why a dissolution of their general partnership, or any other arrangement which the plaintiffs might choose to make about their other affairs, with wlr'ch the de- ’ *537fendant had no concern, should release him from his obligation to pay both. No new contract was made with him, and, so far as he and his case were concerned, the plaintiffs continued partners. Exceptions sustained.

J. G. Wolcott, pro se.

P. L. Page, (J. E. Field with him,) for the plaintiffs.